
	
		I
		111th CONGRESS
		1st Session
		H. R. 4225
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Mr. Costa (for
			 himself and Mr. Cardoza) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize drought assistance adjustments to provide
		  immediate funding for projects and activities that will help alleviate record
		  unemployment and diminished agricultural production related to the drought in
		  California.
	
	
		1.Drought assistance
			 authority
			(a)AuthorizationThe
			 Secretary of the Interior may use funds provided by the American Recovery and
			 Reinvestment Act of 2009 or appropriation measures through fiscal year 2012 for
			 any required non-Federal share of the cost of projects that—
				(1)are funded by the Federal Government for
			 the same purpose;
				(2)are located in an
			 area described in paragraph (1) or (2) of subsection (b); and
				(3)have—
					(A)been identified as
			 a project that will—
						(i)make
			 progress towards achieving the co-equal goals of providing a more reliable
			 water supply for California and protecting, restoring, and enhancing the
			 Sacramento-San Joaquin Delta ecosystem;
						(ii)increase water
			 management flexibility; or
						(iii)reduce impacts
			 on environmental resources from projects operated by the California State
			 Department of Water Resources, the California State Department of Fish and
			 Game, the Bureau of Reclamation, the United States Fish and Wildlife Service,
			 or other relevant State and Federal agencies;
						(B)show potential, as
			 determined by relevant Federal and State agencies, to restore agriculture
			 production or agricultural employment for an area described in paragraph (1) or
			 (2) of subsection (b); and
					(C)made significant
			 progress in the completion of any necessary environmental or public review if
			 applicable.
					(b)Eligible
			 areasAn area referred to in subsection (a)(2) is any area
			 that—
				(1)has been
			 identified by the U.S. Drought Monitor as experiencing Severe, Extreme, or
			 Exceptional Drought within the 24 months prior to the date of the enactment of
			 this Act; or
				(2)has been
			 designated as a disaster area by the State of California during calendar year
			 2009.
				(c)Drought
			 Assistance Adjustment
				(1)In
			 generalThe use of funds for the non-Federal share of projects as
			 authorized in this section shall be considered a Drought Assistance
			 Adjustment.
				(2)Criteria for
			 calculating drought assistance adjustmentsThe Secretary shall,
			 within 60 days after the date of the enactment of this Act, establish criteria
			 for calculating drought assistance adjustments utilizing existing practices for
			 adjustments in water service and repayment rates.
				
